internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03 plr-102329-03 date date distributing controlled shareholder shareholder shareholder shareholder shareholder country a shareholders business m business n plr-102329-03 business o country a aa bb cc dd ee ff gg hh ii jj kk ll dear we respond to your representative’s letter dated date for rulings concerning the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated march april and date the material information submitted for consideration is summarized below distributing a corporation formed under the laws of country a is a controlled plr-102329-03 foreign_corporation cfc within the meaning of sec_957 of the internal_revenue_code and is currently engaged directly in business m business n and business o distributing has one class of stock outstanding which is owned as follows aa shares by shareholder bb shares by shareholder cc shares by shareholder dd shares by shareholder ee shares by shareholder and ff shares by other shareholders who are citizens of country a the country a shareholders who own less than percent of the total shares in distributing shareholder shareholder shareholder shareholder and shareholder are all united_states persons as defined in sec_951 shareholder and shareholder serve as president and general counsel respectively of distributing we have received financial information indicating that business m and business n each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years in order to take advantage of various country a tax incentives available under a recently enacted country a tax law including the permanent reduction of a certain tax projected to far exceed one percent of the base_period net_income of distributing distributing proposes the following transaction i ii distributing will undergo a tax free demerger under country a law distributing will form controlled under country a law and transfer assets and liabilities relating to business n and business o to controlled hereinafter referred to as the contribution in addition as part of the demerger transaction distributing will issue new distributing shares to each of its shareholders in exchange for each shareholder’s preexisting shares in distributing the newly issued stock will be issued to the shareholders in the same proportion in which they held the old distributing stock shareholder will exchange aa old shares for gg new shares shareholder will exchange bb old shares for hh new shares shareholder will exchange cc old shares for ii new shares shareholder will exchange dd old shares for jj new shares shareholder will exchange ee old shares for kk new shares and the country a shareholders will exchange ff old shares for ll new shares both before and after the demerger distributing will have only one class of stock outstanding which will have unlimited rights to participate in the earnings and assets of distributing and the distributing shareholders’ percentage interest in distributing will not change plr-102329-03 iii pursuant to country a law controlled will directly issue its shares pro_rata to distributing’s shareholders to be owned as follows gg shares by shareholder hh shares by shareholder ii shares by shareholder jj shares by shareholder kk shares by shareholder and ll shares by the country a shareholders hereinafter referred to as the distribution following the distribution distributing and controlled will each be owned by shareholder shareholder shareholder shareholder shareholder and the country a shareholders distributing will be directly engaged in business m and controlled will be directly engaged in business n the taxpayers have made the following representations in connection with the proposed transaction a b c d e f the indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing’s business m and business n is representative of each business’ respective present operations and with regard to each business there has been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees and controlled may employ shareholder and shareholder as its president and general counsel respectively the proposed transaction is carried out for the following corporate business purposes reduction of foreign taxes cost savings the distribution is motivated in whole or substantial part by this corporate business purposes there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the distribution plr-102329-03 g h i j k l m n o p there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or after the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing nor controlled is an investment_company as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled distributing is and controlled will be a corporation within the meaning of sec_7701 at all times before and immediately after the contribution and distribution distributing is and controlled will be a cfc within the meaning of sec_957 before and after the contribution and distribution but neither corporation is or will be a passive_foreign_investment_company as defined by sec_1297 plr-102329-03 q r s shareholder shareholder shareholder shareholder and shareholder will be sec_1248 shareholders with respect to each of distributing and controlled within the meaning of sec_1_367_b_-2 immediately before and after the distribution the notice requirements of sec_1_367_b_-1 will be met for the contribution and distribution following the distribution each shareholder of distributing who is a united_states_shareholder as defined in sec_951 will compute his her predistribution and postdistribution amount with respect to distributing and controlled as defined under sec_1_367_b_-5 and to the extent the predistribution amount exceeds the postdistribution amount with respect to either distributing or controlled the united_states_shareholder will make basis adjustments and recognize income if any as required under the applicable treasury regulations the taxpayer has made the following additional representation regarding step ii of the proposed transaction t the exchange by shareholder shareholder shareholder shareholder shareholder and the country a shareholders of their distributing shares for a different number and class of distributing shares qualifies either as an exchange of common_stock for common_stock under sec_1036 or an exchange of common_stock for common_stock under sec_354 pursuant to a recapitalization of distributing under sec_368 based solely on the information submitted and the representations as set forth above we hold as follows for federal_income_tax purposes the proposed transaction will be treated as if distributing transferred the assets of business n and business o to controlled in exchange for all of the stock of controlled and the assumption by controlled of the liabilities of business n and business o followed immediately by a distribution of all of the controlled stock pro_rata to shareholder shareholder shareholder shareholder shareholder and the country a shareholders cf revrul_77_191 c b the contribution followed by the distribution will constitute a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the contribution sec_361 sec_357 and sec_357 controlled will recognize no gain_or_loss on the contribution sec_1032 plr-102329-03 controlled’s basis in each asset received in the contribution will equal the basis of that asset in the hands of distributing immediately prior to the transfer sec_362 controlled’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution sec_361 shareholder shareholder shareholder shareholder shareholder and the country a shareholders will recognize no gain_or_loss and no amount will be included in their income upon receipt of the controlled stock pursuant to the distribution sec_355 except to the extent stated in ruling the aggregate basis of the stock of controlled and distributing received by each of shareholder shareholder shareholder shareholder shareholder and the country a shareholders will equal the basis of the distributing stock held by each shareholder before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 subject_to the adjustments stated in ruling the holding_period of the controlled stock received by shareholder shareholder shareholder shareholder shareholder and the country a shareholders will include the holding_period of the distributing stock with respect to which the distribution is made provided the respective shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 the contribution will be an exchange to which sec_1_367_b_-1 and sec_1_367_b_-4 apply distributing and controlled will be treated as corporations for purposes of the contribution and the distribution the distribution will be a distribution to which sec_1_367_b_-1 sec_1 b - a b -5 c and b -5 f apply if shareholder shareholder shareholder shareholder or shareholder 5's postdistribution amounts as defined in sec_1_367_b_-5 with respect to distributing or controlled is less than shareholder shareholder shareholder shareholder or shareholder 5's predistribution amounts respectively as defined in sec_1_367_b_-5 with respect to distributing or controlled shareholder shareholder shareholder shareholder or shareholder 5's basis in such stock immediately after the distribution must be reduced by the amount of the difference however shareholder shareholder shareholder shareholder or shareholder 5's basis in their stock must not be reduced below zero and to the extent the foregoing reduction would have reduced basis below zero shareholder plr-102329-03 shareholder shareholder shareholder or shareholder must instead include such amount in income as a deemed_dividend from such corporation if shareholder shareholder shareholder shareholder or shareholder reduce their basis in the stock of distributing or controlled or has an inclusion with respect to such stock shareholder shareholder shareholder shareholder or shareholder shall increase their basis in the stock of the other corporation to the extent provided in sec_1_367_b_-5 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the proposed transaction under any other provision of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction specifically no opinion is expressed concerning step ii above of the proposed transaction the exchange by shareholder shareholder shareholder shareholder shareholder and the country a shareholders of their old distributing shares for a different number and class of shares of distributing stock no opinion is expressed regarding whether distributing or controlled is a passive_foreign_investment_company within the meaning of sec_1297 and the regulations to be promulgated thereunder foreign_personal_holding_company within the meaning of sec_552 and the regulations thereunder or personal_holding_company within the meaning of sec_542 and the regulations thereunder if it is determined that distributing or controlled is a passive foreign investment companies no opinion is expressed with respect to the application of sec_1291 through to the proposed transaction in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayers and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see sections dollar_figure and dollar_figure of revproc_2003_1 2003_1_irb_1 which discuss in greater detail the revocation or modification of ruling letters however when the criteria in section dollar_figure of revproc_2003_1 i r b pincite are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-102329-03 a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely richard e coss senior counsel branch office of associate chief_counsel corporate cc
